DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Applicant argues that the prior art does not recognize the claimed angles as being known to optimize.
As set forth in the 11/19/21 action (paragraph 4): 
Examiner respectfully disagrees. The associated limitations are directed to angles which, in effect, describe the curvature and orientation of the intake passage. As evidenced at least by the fact that many configurations for the curvature and orientation of the intake passage are known (see references cited throughout prosecution history, especially Hideg (col 5, ln 22 – 29)), it is known to optimize these parameters. Notably, doing so will inherently result in adjustments to the recited angles. In other words, the recited angles are simply emergent geometry from the shape and orientation of the intake passage – parameters which are known to optimize. One does not have to call out the angles explicitly as subject to optimization in order to optimize them.
Responsive to the assertion of, “One does not have to call out the angles explicitly as subject to optimization in order to optimize them”, Applicant appears to argue that, absent explicit identification of a particular parameter, it cannot be said that that parameter is recognized as a results-yielding parameter for purposes of an optimization rationale.
Examiner respectfully disagrees. To use somewhat simplified example, recognition that the “radius” of some component is a results-yielding parameter IS recognition that the “diameter” of that component is a results-yielding parameter as well, since the radius essentially defines the diameter. In the present context, the discussed shape features of the intake port define the angles at issue. Accordingly, if these shape features are known results-yielding parameters, and thus subject to an optimization rationale, then the angles are too. This is discussed in greater detail in the rejections below. Notably, this is true even if the prior art did not recognize the relationship between the angles at issue, per se, as being a matter of interest.

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 appears to require the following correction: 
…wherein formed in a top surface of the piston is a valve recess[[es]] opposed to the opening of the intake port…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0298056) in view of Yamamoto et al. (US 2016/0348608) in view of [Hideg (US 3,318,292) and/or Floch (FR 2 778 432 A1) and/or Imamura (US 7,451,744)].
In re claim 1, Watanabe discloses an in-cylinder injection engine (fig. 5) comprising:
a cylinder block (un-pictured component around combustion chamber) that defines a cylinder bore (combustion chamber) and includes a seating face (top surface of the cylinder block), the cylinder bore guiding linear reciprocation motions of a piston (apparent), the seating face surrounding an opening of the cylinder bore;
a cylinder head (upper component of fig. 5) that includes a gasket surface (bottom surface of cylinder head) stacked on the seating face of the cylinder block and defines a combustion chamber between the piston and a ceiling surface (upper surface of combustion chamber) gradually receding from an imaginary plane including the gasket surface in going toward a center of the ceiling surface (ceiling surface rises in center);
a crankshaft (fig 2: 7);
a camshaft (shaft supporting 32) that is operatively connected with the crankshaft (apparent);
an intake port (fig. 5: passage through which “Intake air” goes) disposed in the cylinder head and opened in the ceiling surface of the cylinder head;
an exhaust port (fig. 5: passage through which “Exhaust gas” goes) disposed and opened in the ceiling surface of the cylinder head; and
a fuel injection valve (pictured on the right of fig. 5) mounted to the cylinder head and having an injection port facing the combustion chamber at a position between an opening of the intake port, that is open to the combustion chamber, and the gasket surface, 
wherein 
the intake port is formed of 
an intake valve section having an intake side valve seat (the area where the valve sits), and 
an intake passage (the main portion of the intake port),
the intake side valve seat being located in the cylinder head in the opening of the intake port (inherent) and receiving an intake valve (fig 2: 30), 
the intake passage being defined in the cylinder head to be connected to the intake valve section so as to have a shape of introducing an airflow into the combustion chamber (fig. 5: “Flow of intake air”),
wherein the intake valve is coupled to the camshaft for opening and closing the opening of the intake port (apparent),
wherein the intake passage is curved so that a centerline of an entire length of the intake passage is convex toward the imaginary plane (fig 5), and
(Although figure 5 shows only a slight curve (convex shape), it is apparent that one is present at least due to the change in angle from the beginning of the intake passage to the airflow emerging therefrom. Additionally, this limitation will be more surely satisfied in the combination discussed below.)
wherein (it is inherent, due to geometry, that the following recited planes exist in Watanabe)
an angle between a first intersecting plane and the imaginary plane is configured to be some magnitude relative to an angle between a second intersecting plane and the first intersecting plane, 
the first intersecting plane being parallel to a rotation axis of the camshaft and tangent to a lowest point of the intake passage, 
the first intersecting plane intersecting with the imaginary plane at a cylinder axis of the cylinder bore, 
the second intersecting plane being parallel to the rotation axis of the camshaft and passing a center of an inlet opening of the intake port, and 
the second intersecting plane intersecting with the imaginary plane at the cylinder axis of the cylinder bore.

Watanabe lacks:
the intake side valve seat being fixed to the cylinder head in the opening of the intake port and receiving an intake valve,
wherein an angle between a first intersecting plane and the imaginary plane is configured to be smaller than an angle between a second intersecting plane and the first intersecting plane.


Regarding the limitation, “the intake side valve seat being fixed to the cylinder head in the opening of the intake port and receiving an intake valve”, Yamamoto discloses an engine system wherein an intake port is formed of 
an intake side valve seat (fig. 2: 26) being fixed to a cylinder head [0024] in the opening of the intake port and receiving an intake valve, 
 an intake passage (fig. 1: 17) being defined in the cylinder head to be connected to the intake side valve seat.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Watanabe by providing an intake side valve seat fixed to the cylinder head, as taught by Yamamoto, as it is a known technique at least to avoid a reduction in charging efficiency (Yamamoto [0008-0015]), and thus is within the capability of one having ordinary skill.

Regarding the limitation, “wherein an angle between a first intersecting plane and the imaginary plane is configured to be smaller than an angle between a second intersecting plane and the first intersecting plane”:
As best understood, this feature is realized from the orientation and degree of curvature of the intake port. For example, an intake port with a relatively small radius of curvature and being nearly tangential to the imaginary plane would result in this feature. However, such configurations are known. For example, see Hideg (fig 1: 22; col 5, ln 22 – 29), Floch (fig 1: 24), and Imamura (fig 3: 15).


For clarity, the following discussion is provided:
First, consider the curvature of the intake port of Imamura, as shown below (Examiner fig 1). It has a relatively small radius of curvature and its bottom surface is relatively close to tangential with a plane analogous to the recited imaginary plane. This geometry results in a system where angles 1 and 2 (analogous to the recited first and second angles, respectively) indeed have the recited relationship (i.e. angle 1 is smaller than angle 2).


    PNG
    media_image1.png
    429
    661
    media_image1.png
    Greyscale

Examiner fig 1: Imamura fig 3, annotated 

Next, consider the curvature of the intake port of Floch, as shown below (Examiner fig 2). It has a somewhat larger radius of curvature (as compared to Imamura) and its bottom surface is farther from tangential with a plane analogous to the recited imaginary plane (as compared to Imamura). This geometry results in a system where angles 1 and 2 (analogous to the recited first and second angles, respectively) are close to the recited relationship, though it is difficult to determine if they satisfy the recited relationship with certainty. That is, angle 1 appears to be approximately equal to angle 2.

    PNG
    media_image2.png
    677
    831
    media_image2.png
    Greyscale

Examiner fig 2: Floch fig 1, partial, annotated 

In comparing these two systems, in can be seen that changing the radius of curvature and/or changing the relative angle of the bottom surface INHERENTLY changes the angles 1 and 2, and thereby affects their relationship. Specifically, it can be seen that, in a version of such an intake port having a relatively small radius of curvature and a bottom surface close to tangential with a plane analogous to the recited imaginary plane, the recited relationship of the first and second angles is satisfied. In fact, this is Imamura’s version.
Hideg (fig 1: 22) discloses another such curved intake port with its own curvature and orientation.
The mere existence of such engine intake ports having different curvatures/orientations is evidence of the fact that these are features known to optimize. Moreover, Hideg explicitly discloses that the intake port is formed to accelerate gas into the cylinder in a horizontal manner (col 5, ln 22 – 29), further evidencing the fact (i) that this is a known results-yielding parameter AND (ii) that a low angle of entry into the cylinder is desirable (i.e. a configuration that would produce the recited relationship between the first and second angles).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the curvature/orientation of the intake port, at least since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Watanabe by providing a portion of the intake port configured like that of Hideg and/or Floch and/or Imamura and/or optimized accordingly, as it is a known technique for configuring such systems, for example, for promoting swirl or packaging/fit reasons, and thus is within the capability of one having ordinary skill.
Such a modification would yield wherein an angle between a first intersecting plane and the imaginary plane is configured to be smaller than an angle between a second intersecting plane and the first intersecting plane.
Notably, as discussed above, the curvature/orientation that would produce this precise configuration is explicitly shown by Imamura and explicitly motivated by Hideg.

In re claim 4, Yamamoto discloses 
an exhaust side valve seat (fig. 2: 36) fixed to the cylinder head [0028] in an opening of the exhaust port and receiving an exhaust valve, 
wherein the intake side valve seat is formed to be thinner than the exhaust side valve seat (fig. 2).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Watanabe by providing an intake side valve seat that is thinner than an exhaust side valve seat, as taught by Yamamoto, as it is a known technique at least to avoid a reduction in charging efficiency (Yamamoto [0008-0015]), and thus is within the capability of one having ordinary skill.
In re claim 7, Watanabe discloses 
an intake valve (fig. 2: 30) coupled to a camshaft (shaft supporting 32)  that is operatively connected with a crankshaft (7), 
the intake valve opening and closing the opening of the intake port with respect to the linear reciprocation motions of the piston at a constant opening/closing timing (apparent).  

In re claim 9, Watanabe discloses 
an intake valve coupled to a camshaft that is operatively connected with a crankshaft (see above; In re claim 7), 
the intake valve opening and closing the opening of the intake port (see above; In re claim 7), 
wherein 
the intake port is curved to bulge toward the imaginary plane (see above; In re claim 1, regarding the intake passage being “convex”), and 
the intake port has a curvature of a lower side contour larger than a curvature of an upper side contour inside an another imaginary plane that passes a center of the opening and is perpendicular to a rotation axis of the camshaft (see above; In re claim 1: discussion directed to the intake passage being curved).
(It is apparent that the intake passage generally has a constant width. Therefore, it is inherent, due to geometry, that its lower side curvature is greater than its upper side curvature.)
In re claim 11, Watanabe discloses 
an intake valve coupled to a camshaft that is operatively connected with a crankshaft (see above; In re claim 7), 
the intake valve opening and closing the opening of the intake port (see above; In re claim 7), 
wherein 
a maximum displaced amount between an intersecting plane and a neutral axis of the intake port is configured to be more than 2 mm (inherent, discussed below), 
the intersecting plane being parallel to a rotation axis of the camshaft, the intersecting plane passing a center of an inlet opening of the intake port, and the intersecting plane intersecting with the imaginary plane at a center of the cylinder bore (it is inherent, due to geometry, that the recited planes exist in Watanabe).
Regarding the limitation, “a maximum displaced amount between an intersecting plane and a neutral axis of the intake port is configured to be more than 2 mm”; the intersecting plane and a neutral axis which is curved are not parallel, so it is inherent that at some point, a distance between the intersecting plane and the neutral axis will have a distance larger than 2 mm.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0298056) in view of Yamamoto et al. (US 2016/0348608) in view of [Hideg (US 3,318,292) and/or Floch (FR 2 778 432 A1) and/or Imamura (US 7,451,744)] in view of Regueiro (US 6,854,439).
In re claim 5, Regueiro discloses a combustion system (fig. 1) comprising a piston (16)
wherein formed in a top surface of the piston is
a valve recesses opposed to analogous opening of an analogous intake port (fig. 1), 
an exhaust valve recess opposed to an analogous opening of an analogous exhaust port (fig. 1), and 
one depression (17) expanding across the intake valve recess and the exhaust valve recess up to an outer periphery area, 
the one depression being depressed in a spherical surface shape (fig. 7).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the proposed system by providing a piston having the recited recesses and depression, as taught by Regueiro, as it is a known technique at least for avoiding contact between the piston and the valves and also optimizing combustion dynamics, and thus is within the capability of one having ordinary skill. 
It is noted that the depression of Regueiro appears to comprise a spherical surface, although not the entire surface is spherical. However, it is known to provide wherein such a depression in the top of a piston is spherical and it is further known that this is a known alternative to other shapes. For example, see Hideg (fig 4 compared to other figures). Accordingly, it would have been at least obvious to try to one of ordinary skill to provide wherein the depression is spherical, as it is a known technique to influence combustion dynamics and thus within the capability of one having ordinary skill.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2012/0298056) in view of Yamamoto et al. (US 2016/0348608) in view of [Hideg (US 3,318,292) and/or Floch (FR 2 778 432 A1) and/or Imamura (US 7,451,744)] in view of Rembold (US 2005/0115543).
In re claim 6, Rembold discloses an engine system comprising 
a high-pressure fuel pump connected to a fuel injection valve (abstract), 
the high-pressure fuel pump supplying fuel to the fuel injection valve while varying pressure within a predetermined range [0005].  
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Watanabe by providing a variable pressure high-pressure fuel pump supplying fuel to the fuel injection valve, as taught by Rembold, as it is a known technique at least to optimize fuel delivery, and thus is within the capability of one having ordinary skill.
In re claim 8, Rembold discloses an engine system comprising a fuel pump that includes a drive shaft coaxially couples to the camshaft and generates pressure corresponding to rotation of the camshaft [0005].
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Watanabe by providing a fuel pump coupled to a camshaft that generates pressure corresponding to rotation of the camshaft, as taught by Rembold, as it is a known technique at least to drive the pump, and thus is within the capability of one having ordinary skill.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747